DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outermost distal portion of the wobble assembly as recited in line 10 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In fact, the wobble assembly is not even properly identified in the original disclosure. Similar objection applies to the “outermost distal end of the wobble assembly” in line 11 of claim 7. Clarification is respectfully requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the pitch member being cooperable with an outermost distal portion of the wobble assembly as recited in lines 10-11 of claim 1. In fact, the wobble assembly is not even properly identified in the original disclosure. Similar rejection applies to the “outermost distal end of the wobble assembly” in line 11 of claim 7. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweet et al. (US 6,439,477. Sweet hereinafter. IDS provided by the Applicant).
With respect to claim 1, Sweet discloses a sprinkler (Figs. 109 especially the fifth embodiment shown in Figs. 7-9) comprising: 
a sprinkler body (204); 
a nozzle (206); 
a wobble assembly (208. Figs. 7 and 8) secured in the sprinkler body and including a deflector plate (214) facing the nozzle, the deflector plate having a rotational axis (of 208), wherein the wobble assembly is configured for (capable of) rotation on the rotational axis of the deflector plate and is configured to wobble by orbital motion about a central point (at the tip of 240) of the wobble assembly; and 
a pitch member (238 and 240) cooperable with the wobble assembly, the pitch member being separate from and spaced from the nozzle and separate from and spaced from the deflector plate, and the pitch member being cooperable (indirectly via 252 and 262) with an outermost distal portion (230) of the wobble assembly, wherein the pitch member is configured to (capable of) maintain the wobble assembly and thereby the deflector plate at an angle relative to the sprinkler body such that without the pitch member, the wobble assembly and the deflector plate would be unable to be maintained at the angle relative to the sprinkler body.
With respect to claim 2, Sweet discloses wherein a pivot range of the wobble assembly about the central point is limited by a pair of flanges (246 and 248) associated with the wobble assembly.
With respect to claim 3, Sweet discloses wherein the pair of flanges or a portion of the wobble assembly engaging the pair of flanges is formed of an elastomer (urethane washers 246 and 248).
With respect to claim 4, Sweet discloses the sprinkler further comprising a fixed ring (252) disposed in the sprinkler body on which the wobble assembly is engaged.
With respect to claim 5, Sweet discloses wherein the fixed ring is part of a cap (212) connected with the sprinkler body, the cap including a central opening (occupied by 208), wherein the cap comprises traction (top and bottom) surfaces surrounding the central opening on both sides thereof, and wherein the wobble assembly comprises a pair of flanges (246 and 248) positioned on opposite sides of the cap, the pair of flanges engaging the traction surfaces of the cap, respectively.
With respect to claim 6, Sweet discloses the sprinkler according to claim 1, further comprising a cover (256, 252 and 262) positioned over (above) the (lowermost portion of) wobble assembly and secured to the sprinkler body and a counterbalance weight assembly (232) including a housing (230) and a counterbalance weight (size and shape and material [brass] of 232) disposed in the housing, the cover including (covering) the pitch member disposed facing the housing, wherein the housing comprises a (annular) tab member (portion snap-fitted to 234) at a distal (lower) end, the pitch member and the tab member cooperating to pitch the wobbler assembly at the angle relative to the sprinkler body.
With respect to claim 7, Sweet discloses a sprinkler (Figs. 109 especially the fifth embodiment shown in Figs. 7-9) comprising: 
a sprinkler body (204); 
a nozzle (206); 
a central support (212) secured to or integral with the sprinkler body; 
a wobble assembly (208. Figs. 7 and 8) secured by the central support and including a deflector plate (214) facing the nozzle, the deflector plate having a rotational axis (of 208), wherein the wobble assembly is configured for (capable of) rotation on the rotational axis of the deflector plate relative to the central support and is configured to wobble by orbital motion about a central point (at the tip of 240) of the wobble assembly; and 
a pitch member (238 and 240) configured to maintain the wobble assembly and thereby the deflector plate at an angle relative to the sprinkler body, the pitch member being cooperable (indirectly via 252 and 262) with an outermost distal end (230) of the wobble assembly opposite from the deflector plate, wherein without the pitch member, the wobble assembly and the deflector plate would be unable to be maintained at the angle relative to the sprinkler body.
With respect to claim 8, Sweet discloses wherein a pivot range of the wobble assembly about the central point is limited by a pair of flanges (246 and 248) associated with the wobble assembly.
With respect to claim 9, Sweet discloses wherein the pair of flanges or a portion of the wobble assembly engaging the pair of flanges is formed of an elastomer (urethane washers 246 and 248).
With respect to claim 10, Sweet discloses wherein the central support comprises a cap (212. Same configuration as the Applicant’s invention) with a central opening (occupied by 208), wherein the cap comprises traction (top and bottom) surfaces surrounding the central opening on both sides thereof, and wherein the wobble assembly comprises a pair of flanges (246 and 248) positioned on opposite sides of the cap, the pair of flanges engaging the traction surfaces of the cap, respectively.

Response to Arguments
The applicant argues that Sweet fails to disclose the pitch member being cooperable with an outermost distal portion of the wobble assembly. The applicant’s argument has been considered but is moot due to the new interpretation of the Sweet reference. The outermost distal portion of the wobble assembly is now being interpreted as the depending annular skirt 230 and the pitch member is indirectly cooperable with the depending annular skirt 230 (see new rejection elaborated above). Furthermore, the claims are objected and rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. See detailed rejection elaborated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 22, 2022